Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of
September 11, 2017 (the “Effective Date”) by and between Voyager
Therapeutics, Inc. (the “Company”) and Matthew P. Ottmer, (the “Executive”). 
Except with respect to the Executive’s Confidentiality, Noncompetition and
Assignment Agreement with the Company (the “Employee Agreement”) between the
Company and the Executive, the Company’s 2015 Stock Option and Grant Plan and
any applicable stock option and/or restricted stock agreements with the Company
with respect to equity grants held by the Executive (collectively, the “Equity
Documents”), this Agreement supersedes, amends and restates in all respects all
prior agreements and understandings between the Executive and the Company
regarding the subject matter herein, including without limitation the
September 1, 2017 offer letter, and any previous offer letters, provided to the
Executive by the Company (the “Prior Offer Letter”).

 

1.             Employment.  The Company and the Executive desire that their
employment relationship be governed by this Agreement commencing as of the
Effective Date and continuing in effect until terminated by either party in
accordance with this Agreement.  The Executive’s first day of employment shall
be the Effective Date.  At all times, the Executive’s employment with the
Company will be “at-will,” meaning that the Executive’s employment may be
terminated by the Company or the Executive at any time and for any reason,
subject to the terms of this Agreement.

 

2.             Duties.  The Executive will serve as the Chief Operating Officer
of the Company with the traditional power and duties of such office in companies
similar in size to the Company and such additional other executive level duties
reasonably assigned by the Company’s Chief Executive Officer (“CEO”).  The
Executive shall at all times report directly to the CEO.  The Executive shall
devote the Executive’s full working time and efforts to the business and affairs
of the Company and not engage in any other business activities without prior
written approval by the Board of Directors (the “Board”) and provided that such
activities do not create a conflict of interest or otherwise interfere with the
Executive’s performance of the Executive’s duties to the Company. 
Notwithstanding the foregoing, the Executive may serve (i) a Trustee of Excel
Academy Charter Schools, (ii) as a Member of the Advisory Board for
EightSpokes, Inc. or (iii) in religious, charitable or other activities as long
as such services and activities do not do not create a conflict of interest or
otherwise interfere with the Executive’s performance of the Executive’s duties
to the Company.  The normal place of work is Cambridge, MA.  It is understood
and agreed that the Executive will generally be on site in Cambridge, unless the
Executive is traveling on behalf of the Company.

 

3.             Compensation and Related Matters.

 

(a)       Base Salary.  The Executive’s annual base salary is $400,000, which is
subject to review and redetermination by the Company from time to time.  The
annual base salary in effect at any given time is referred to herein as “Base
Salary.”  The Base Salary will be payable in a manner that is consistent with
the Company’s usual payroll practices for senior executives.

 

--------------------------------------------------------------------------------


 

(b)       Bonus.  The Executive is eligible to participate in the Company’s
Senior Executive Cash Incentive Bonus Plan, as approved by the Board or its
Compensation Committee from time to time.  The terms of the Incentive Bonus Plan
shall be established and altered by the Board or its Compensation Committee in
its or their sole discretion.  For calendar year 2017 the Executive’s target
bonus under this Section 3(b) shall be 35% of the Executive’s annual Base
Salary.  To earn any bonus, the Executive must be employed by the Company on the
day such bonus is paid except as provided to the contrary in either Section 6 or
7 below.  Both parties acknowledge and agree that any Bonus is not intended and
shall not be deemed a “wage” under any state or federal wage-hour law.

 

(c)       Equity.  The Executive’s rights in and eligibility for restricted
stock and stock options (as applicable) will be governed by the applicable
Equity Documents.  Subject to approval of the Board or a committee thereof, in
partial consideration of employment, the Executive will be granted the option to
purchase options 250,000 shares of Company common stock, at a purchase price
equal to the fair market value at the closing price on the date of the grant
(the “Option”).   Prior to the grant date, the number of shares subject to the
Option shall be adjusted to reflect a stock split or other similar transaction. 
The Option will be subject to and governed by the terms and conditions of the
Equity Documents.  The Option will vest as follows: one quarter of the shares
will vest on the first anniversary of the Effective Date, and following that,
1/48th of the shares will vest on a monthly basis, in arrears.  Vesting is
contingent on the Executive’s continued full-time employment with the Company.

 

(d)       Employee Benefits.  The Executive will be entitled to participate in
the Company’s employee benefit plans, subject to the terms and the conditions of
such plans and to the Company’s ability to amend and modify such plans.  The
benefits made available by the Company, and the rules, terms, and conditions for
participation in such benefit plans, may be changed by the Company at any time
and from time to time without advance notice and without recourse by Executive. 
Notwithstanding the foregoing, you shall in all events shall accrue twenty paid
vacation days annually consistent with the Company’s payroll practices.

 

(e)       Reimbursement of Business Expenses.  The Company shall reimburse the
Executive for travel, entertainment, business development and other expenses
reasonably and necessarily incurred by the Executive in connection with the
Company’s business.  Expense reimbursement shall be subject to such policies the
Company may adopt from time to time, included with respect to pre-approval.

 

4.             Certain Definitions.

 

(a)           “Cause” means: (i) conduct by the Executive constituting a
material act of misconduct in connection with the performance of the Executive’s
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of (A) any felony; or (B) a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by the Executive
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if the Executive
were retained in the Executive’s position but providing that the Company
reasonably determines that such conduct is capable of being cured,

 

--------------------------------------------------------------------------------


 

only after receipt of written notice by Company reasonably describing such
conduct and Executive fails to cease such conduct within fifteen (15) days of
receipt of said written notice; (iv) continued non-performance by the Executive
of the Executive’s responsibilities hereunder (other than by reason of the
Executive’s physical or mental illness, incapacity or disability) but providing
that the Company reasonably determines that such conduct is capable of being
cured, only after receipt of written notice by Company reasonably describing
such non-performance and Executive fails to cure such non-performance within
fifteen (15) days of receipt of said written notice; (v) a breach by the
Executive of any confidentiality or restrictive covenant obligations to the
Company, including under the Employee Agreement; (vi) a material violation by
the Executive of any of the Company’s written employment policies communicated
to the Executive; or (vii) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities
as provided under Section 13 of this Agreement, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation.

 

(b)           “Disabled” means the Executive is unable to perform the essential
functions of the Executive’s then existing position or positions under this
Agreement with or without reasonable accommodation for a period of 180 days
(which need not be consecutive) in any 12-month period.  If any question shall
arise as to whether during any period the Executive is disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Company’s determination of such issue shall be binding on the Executive. 
Nothing in this Section 4(b) shall be construed to waive the Executive’s rights,
if any, under existing law including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.

 

(c)           “Good Reason” means that the Executive has complied with the “Good
Reason Process” (hereinafter defined) following the occurrence of any of the
following events without the Executive’s consent: (A) a material diminution in
the Executive’s responsibilities, authority or duties; (B) a material diminution
in the Executive’s Base Salary except for across-the-board salary reductions
based on the Company’s financial performance similarly affecting all or
substantially all senior management employees of the Company; (C) the relocation
of the Executive’s principal place of business more than fifty (50) miles; or
(D) the material breach of this Agreement by the Company, which shall include a
change in your reporting relationship described in Section 2 above or a failure
to timely grant the Option described in Section 3(c) above.  “Good Reason
Process” means that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of

 

--------------------------------------------------------------------------------


 

such condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates the
Executive’s employment within 60 days after the end of the Cure Period.  If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

 

(d)           “Sale Event” means the consummation of (i) the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the surviving or resulting entity (or its ultimate parent, if
applicable), (iii) the acquisition of all or a majority of the outstanding
voting stock of the Company in a single transaction or a series of related
transactions by a Person or group of Persons, (iv) a Deemed Liquidation Event
(as defined in the Company’s Certificate of Incorporation (as may be amended,
restated or otherwise modified from time to time)), or (v) any other acquisition
of the business of the Company, as determined by the Board; provided, however,
that the Company’s Initial Public Offering, any subsequent public offering or
another capital raising event, or a merger effected solely to change the
Company’s domicile shall not constitute a “Sale Event.”  Notwithstanding the
foregoing, where required to avoid extra taxation under Section 409A of the
Internal Revenue Code, a Sale Event must also satisfy the requirements of Treas.
Reg. Section 1.409A-3(a)(5).

 

(e)           “Sale Event Period” means the period ending twelve (12) months
following the consummation of a Sale Event.

 

(f)            “Terminating Event” means termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason.  A
Terminating Event does not include: (i) the termination of the Executive’s
employment due to the Executive’s death or a determination that the Executive is
Disabled; (ii) the Executive’s resignation for any reason other than Good
Reason, or (iii) the Company’s termination of the Executive’s employment for
Cause.

 

5.   Compensation in Connection with a Termination for any Reason.  If the
Executive’s employment with the Company is terminated for any reason, the
Company shall pay or provide to the Executive (or to the Executive’s authorized
representative or estate) any earned but unpaid base salary, unpaid expense
reimbursements, accrued but unused vacation and accrued and vested employee
benefits.

 

6.   Severance and Accelerated Vesting if a Terminating Event Occurs within the
Sale Event Period.  In the event a Terminating Event occurs within the Sale
Event Period, subject to the Executive signing and complying with a separation
agreement in a form and manner satisfactory to the Company containing, among
other provisions, a general release of claims in favor of the Company and
related persons and entities, confidentiality, return of property and
non-disparagement and reaffirmation of the Employee Agreement (the “Separation
Agreement and Release”) and the Separation Agreement and Release becoming
irrevocable, all within 60 days after the Date of Termination, the following
shall occur:

 

--------------------------------------------------------------------------------


 

(a)       the Company shall pay to the Executive an amount equal to the sum of
12 months the Executive’s Base Salary in effect immediately prior to the
Terminating Event (or the Executive’s Base Salary in effect immediately prior to
the Sale Event, if higher), determined in each case immediately before any event
that constitutes Good Reason;

 

(b)       the Company shall pay to the Executive an amount equal to 100% of the
prorata annual bonus target for the current year, based on the Date of
Termination;

 

(c)       if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then subject to the Executive’s copayment of premium amounts at
the active employees’ rate, the Company shall continue to pay the remainder of
the premiums for the Executive’s participation in the Company’s group health
plans for 12 months or the Executive’s COBRA health continuation period,
whichever ends earlier; and

 

(d)       100% of all time-based equity awards held by the Executive shall
immediately accelerate and become fully exercisable or nonforfeitable as of the
Date of Termination and the provisions of this Section 6(d) shall be deemed to
be incorporated by reference into the agreements governing all such awards.

 

For avoidance of doubt, the Separation Agreement and Release for purposes of
this Agreement shall not (i) require a waiver of any rights under the
indemnification agreement between the Company and the Executive or any rights
described in Section 5 above or (ii) impose duties or obligations in addition to
those set out in this Agreement or the Employee Agreement.  Notwithstanding the
foregoing, if the Executive’s employment is terminated in connection with a Sale
Event and the Executive immediately becomes reemployed by any direct or indirect
successor to the business or assets of the Company, the termination of the
Executive’s employment upon the Sale Event shall not be considered a termination
without Cause for purposes of this Agreement.

 

The amounts payable under Sections 6(a), 6(b) and 6(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance shall begin to be paid in the
second calendar year by the last day of such 60-day period; provided further,
that the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the Date of Termination.  Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

7.             Severance if a Terminating Event Occurs Outside the Sale Event
Period.  In the event a Terminating Event occurs at any time other than during
the Sale Event Period, subject to the Executive signing the Separation Agreement
and Release and the Separation Agreement and Release becoming irrevocable, all
within 60 days after the Date of Termination, the following shall occur:

 

--------------------------------------------------------------------------------


 

(a)       the Company shall pay to the Executive an amount equal to the sum of
12 months of the Executive’s annual Base Salary in effect immediately prior to
the Terminating Event (but only after disregarding any event that constitutes
Good Reason);

 

(b)       the Company shall pay to the Executive an amount equal to 100% of the
prorata annual bonus target for the current year, based on the Date of
Termination; and

 

(c)       if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then subject to the Executive’s copayment of premium amounts at
the active employees’ rate, the Company shall continue to pay the remainder of
the premiums for the Executive’s participation in the Company’s group health
plans for 12 months or the Executive’s COBRA health continuation period,
whichever ends earlier.

 

The amounts payable under Section 7(a), 7(b) and 7(c) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance shall begin to be paid in the
second calendar year by the last day of such 60-day period; provided further,
that the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the Date of Termination.  Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

8.         Employee Agreement.  The terms of the Employee Agreement between the
Company and the Executive, attached hereto as Exhibit A, are incorporated by
reference in this Agreement.  The Executive hereby reaffirms the terms of the
Employee Agreement as a material term of this Agreement.

 

9.         Additional Limitation.

 

(a)       Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code:  (i) cash payments
not subject to Section 409A of the Code; (ii) cash payments subject to
Section 409A of the Code; (iii) equity-based payments and acceleration; and
(iv) non-cash

 

--------------------------------------------------------------------------------


 

forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(b)       For purposes of this Section, the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

The determination as to whether a reduction in the Aggregate Payments shall be
made pursuant to this Section shall be made by a nationally recognized
accounting firm selected by the Company prior to the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

 

10.      Section 409A.

 

(a)       Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s “separation from service” within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death.

 

(b)       The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)       All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during

 

--------------------------------------------------------------------------------


 

the time periods set forth in this Agreement.  All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(d)       To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(e)       The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

11.      Taxes.  All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.  The Executive hereby acknowledges that the
Company does not have a duty to design its compensation policies in a manner
that minimizes tax liabilities.

 

12.      Notice and Date of Termination.

 

(a)       Notice of Termination.  The Executive’s employment with the Company
may be terminated by the Company or the Executive at any time and for any
reason.  Any termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with this Section.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon.

 

(b)       Date of Termination.  “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s employment is terminated on account
of Executive’s Disability or by the Company for Cause or without Cause, the date
on which Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Executive for any reason except for Good Reason, 30 days after
the date on which a Notice of Termination is given, and (iv) if the Executive’s
employment is terminated by the Executive with Good Reason, the date on which a
Notice of Termination is given after the end of the Cure Period. 
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

--------------------------------------------------------------------------------


 

13.      Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, and at all times, so long as there is not a significant
conflict with the Executive’s then employment, the Executive shall cooperate
reasonably with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Executive was employed by the Company.  The Executive’s reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times.  During and after the Executive’s employment, the Executive also shall
cooperate reasonably with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company.  The Company shall reimburse the
Executive for any reasonable out of pocket expenses incurred in connection with
the Executive’s performance of obligations pursuant to this Section.

 

14.      Relief.  If the Executive breaches, or proposes to breach, any portion
of this Agreement, including the Employee Agreement, or, if applicable, the
Separation Agreement and Release, the Company shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach, and, if applicable, the Company
shall have the right to suspend or terminate the payments, benefits and/or
accelerated vesting, as applicable.  Such suspension or termination shall not
limit the Company’s other options with respect to relief for such breach and
shall not relieve the Executive of duties under this Agreement, the Employee
Agreement or the Separation Agreement and Release.

 

15.      Governing Law; Consent to Jurisdiction; Forum Selection.  The
resolution of any disputes as to the meaning, effect, performance or validity of
this Employment Agreement, the Employee Agreement, or arising out of, related
to, or in any way connected with the Executive’s employment with the Company any
other relationship between the Executive and the Company (“Disputes”) will be
governed by the law of the Commonwealth of Massachusetts, excluding laws
relating to conflicts or choice of law.  The Executive and the Company submit to
the exclusive personal jurisdiction of the federal and state courts located in
the Commonwealth of Massachusetts in connection with any Dispute or any claim
related to any Dispute and agree that any claims or legal action shall be
commenced and maintained solely in a state or federal court located in the
Commonwealth of Massachusetts.

 

16.      Integration.  This Agreement constitutes the entire agreement between
the parties with respect to compensation, severance pay, benefits and
accelerated vesting and supersedes in all respects all prior agreements between
the parties concerning such subject matter, including without limitation any
prior offer letter or employment agreement relating to the Executive’s
employment relationship with the Company, including the Prior Offer Letter. 
Notwithstanding the foregoing, the Employee Agreement, the Equity Documents, and
any other agreement or obligation relating to confidentiality, noncompetition,
nonsolicitation or assignment of inventions shall not be superseded by this

 

--------------------------------------------------------------------------------


 

Agreement, and the Executive acknowledges and agrees that any such agreements
and obligations remain in full force and effect.

 

17.      Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any Section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

18.      Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

19.      Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and (i) sent by
email to the email address used by the CEO or by the Executive (as applicable)
in their usual course of business; (ii) delivered by hand; (iii) sent by a
nationally recognized overnight courier service or (iv) sent by registered or
certified mail, postage prepaid, return receipt requested, in each case
((iii) and (iv)) to the Executive at the last address the Executive has filed in
writing with the Company, or (as applicable) to the Company at its main office,
attention of the CEO.

 

20.      Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

21.      Assignment and Transfer by the Company; Successors.  The Company shall
have the right to assign and/or transfer this Agreement to any entity or person,
including without limitation the Company’s parents, subsidiaries, other
affiliates, successors, and acquirers of Company stock or other assets, provided
that such entity or person receives all or substantially all of the Company’s
assets.  The Executive hereby expressly consents to such assignment and/or
transfer.  This Agreement shall inure to the benefit of and be enforceable by
the Company’s assigns, successors, acquirers and transferees.

 

22.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

VOYAGER THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

 

 

Name:

Steven M. Paul, M.D.

 

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Matthew P. Ottmer

 

Matthew P. Ottmer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTED EMPLOYEE AGREEMENT

 

Confidentiality, Non-Competition and Assignment Agreement, provided as separate
document attachment to this agreement.

 

--------------------------------------------------------------------------------